Citation Nr: 0703127	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  00-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for major depressive 
disorder, to include as secondary to service connected 
disabilities.

4.  Entitlement to an increased rating for a service 
connected cervical spine disability, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
November 1979.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2006 Order by the Court of Appeals for Veterans 
Claims (Court), which remanded the case to the Board for 
further adjudication.  The Court determined that the Board 
had not ensured that VA obtained a medical opinion that was 
adequate for rating purposes and that the Board had failed to 
ensure compliance with a previous October 2003 remand 
instruction to the RO.  

The appeal has been returned to the Board for further 
appellate review.

The Board notes that in his December 2006 correspondence, the 
veteran, through his attorney, indicated his understanding 
that additional issues were before the Board for 
consideration, namely, (1) service connection for tinnitus; 
(2) service connection for major depressive disorder, to 
include as secondary to service connected disabilities; (3) 
service connection for Hepatitis C; (4) entitlement to an 
increased rating for service connected cervical spine 
disability, currently evaluated at 40 percent; (5) 
entitlement to a compensable evaluation for residuals, left 
wrist laceration; and (6) entitlement to an earlier effective 
date for the 40 percent rating for the veteran's service 
connected cervical spine disability.  The RO had denied all 
of these claims by a March 2006 decision and had issued a 
notice of this decision that same month.  With respect to the 
issues of service connection for Hepatitis C, entitlement to 
a compensable evaluation for residuals, left wrist 
laceration, and an earlier effective date for the 40 percent 
rating for the veteran's service connected cervical spine 
disability, the veteran conveyed in writing his desire not to 
further pursue these claims at this time.  See 39 C.F.R. § 
20.201 (requiring veteran, in an NOD, to make clear his 
intention not to pursue certain claims).     

As for the remaining issues of service connection for 
tinnitus, service connection for major depressive disorder, 
to include as secondary to service connected disabilities, 
and entitlement to an increased rating for a service 
connected cervical spine disability, as explained in more 
detail in the remand appended to this decision, the Board 
construes the December 2006 correspondence and arguments 
presented therein as a timely NOD with the March 2006 RO 
determination.  The record reflects that the RO has not 
issued the requisite SOC with respect to these remaining 
issues pursuant to 38 C.F.R. § 20.200, and therefore, the 
Board must remand these issues for proper issuance of an SOC, 
and to provide the veteran an opportunity to perfect an 
appeal of the issues thereafter by filing a timely 
substantive appeal.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

Also in the December 2006 letter, the veteran submitted a 
claim for total disability based on individual 
unemployability (TDIU) as a result of service connected 
disabilities.  Although the veteran indicated his desire to 
waive RO adjudication of this claim, seeking instead for the 
Board to consider it in the first instance, the Board lacks 
jurisdiction to do so.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101 (defining jurisdiction of the Board and characterizing 
it as appellate review).  The Board thus refers this matter 
to the RO for adjudication.    

 
FINDINGS OF FACT

The veteran currently has bilateral hearing loss as defined 
by VA regulation and the evidence falls in relative equipoise 
with respect to whether it began during service or as the 
result of in-service acoustic trauma.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & West Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
bilateral hearing loss is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  
It should be noted, however, that the RO should cure any 
potential defects in notice, as would be demonstrated by a 
failure to notify the veteran of all five elements of a 
service connection claim (to include the type of evidence 
necessary to establish a disability rating and the effective 
date for the claimed disability), or assistance provided by 
VA, prior to its determination of a proper disability rating 
and effective date for the veteran's service-connected 
disability.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004) (holding that proper VCAA notice must "precede 
an initial unfavorable [RO] decision"); see also Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006) (holding that 
the VCAA notice requirements contained in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability).   

II. Law & Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, certain chronic diseases, including an organic 
disease of the nervous system (to include sensorineural 
hearing loss), may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

b. Hearing Disability
In order to determine hearing impairment for VA purposes, an 
audiological  examination must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  In addition, a veteran may not 
wear hearing aids during the examination.  38 C.F.R. § 
4.85(a).    

Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
Pre-April 2006 Record
The Board incorporates the factual background contained in 
its February 2005 decision as follows:  

When the veteran was examined for service, in January 1973, 
his ears and drums were normal.  Audiological evaluation 
showed pure tone thresholds, in decibels, as follows: in the 
right ear, decibels of 5, 5, 0 and 5 were reported for 
frequencies of 500, 1000, 2000 and 4000 hertz respectively; 
in the left ear, decibels of 5, 5, 5 and 10 were reported at 
frequencies of 500, 1000, 2000 and 4000 hertz respectively.   

The service medical records do not reflect complaints, 
findings or diagnosis of hearing loss or an ear disorder, 
except that the separation examination report contains a 
notation of "hearing loss," at block 74 under summary of 
defects.  This report does not document audiometric or other 
testing of the veteran's hearing.

The veteran submitted to a VA examination in November 1980, 
one year after service.  He complained of a hearing loss in 
the left ear, and the VA audiologic evaluation revealed pure 
tone thresholds, in decibels, were as follows: in the right 
ear, decibels of 5, 10, 0, 0, 10 and 0 were reported for 
frequencies of 250, 500, 1000, 2000, 4000 and 8000 hertz 
respectively; in the left ear, decibels of 15, 10, 0, 5, 15 
and 5 were reported at frequencies of 250, 500, 1000, 2000, 
4000 and 8000 hertz respectively.  Speech discrimination 
amounted to 96 percent on the right and 92 percent on the 
left.  Examination of the ears disclosed a normal right 
external auditory canal and tympanum.  On the left, there was 
a normal left external auditory canal.  However, the left 
tympanum was slightly hyperemic.  The diagnosis was otitis 
media, mild, in the left ear.

During the veteran's RO hearing in October 1982, he testified 
that he had otitis media and hearing loss was noted on 
separation examination.  He stated that, in November 1980, a 
doctor told him he had hearing loss but it was nothing to 
worry about.  He described his symptoms, stating that, at 
times, he could not hear a person speaking with him, despite 
the fact that the individual was right in front of him.  The 
veteran stated that he had a problem hearing telephones 
before service.

In April 1999, a VA physician wrote in an outpatient 
treatment record that the veteran "has shown clear cut 
evidence that his hearing loss. . .began in service." There 
is no indication what evidence was relied upon, nor is there 
any indication that the clinician reviewed the claims file.

During a June 1999 VA audiological evaluation, initial 
responses were inconsistent.  The veteran was reinstructed 
and retested, which yielded more consistent results.  Pure 
tone thresholds, in decibels, were as follows: for the right 
ear, decibels of 30, 25, 25, 30 and 40 were reported at 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively (average 30); for the left ear, decibels of 30, 
30, 20, 40 and 35 were reported at frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively (average 33).  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  The 
diagnosis was lower limits of normal to mild hearing loss 
bilaterally.  Otoscopic examination showed no cerumen 
blockage, bilaterally.

At his November 2001 Travel Board hearing, the veteran 
testified that he had a hearing loss in both ears, greater on 
the right.  He felt that the hearing loss began in service 
because the separation examination showed a hearing deficit.

On an audiology clinic note, dated in December 2001, a 
clinician expressed the opinion that hearing aids were not 
appropriate for the level of loss demonstrated on testing in 
1999.

In a VA surgical evaluation clinic record, dated in December 
2002, it was noted that exposure to loud noise could cause 
delayed hearing loss.  Further testing was recommended.

The report of a June 2003 VA audiology examination shows that 
pure tone thresholds, in decibels, were as follows: for the 
right ear, decibels of 20, 15, 20, 15 and 30 were reported at 
frequencies of 500, 1000, 2000, 3000 and 4000 hertz 
respectively (average 20); for the left ear, decibels of 25, 
20, 20, 25 and 35 were reported at frequencies of 500, 1000, 
2000, 3000 and 4000 hertz respectively (average 25).  Speech 
audiometry at this time revealed speech recognition ability 
of 94 percent in the right ear and of 90 percent in the left 
ear.  Tympanometry revealed type A tympanograms, bilaterally, 
suggesting normal middle ear function, bilaterally. Acoustic 
reflexes were within normal limits bilaterally and acoustic 
reflex decay could not be evaluated, bilaterally.  
Reliability for audiometric testing was good, bilaterally. 

The diagnosis was that audiometric testing revealed hearing 
within normal limits through 3 kilohertz, sloping to a mild 
sensorineural hearing loss at 4 kilohertz, bilaterally.  Word 
recognition scores were excellent bilaterally, and no medical 
follow-up was necessary.  The examiner, R.W., conveyed that 
the veteran reported military noise exposure, denied 
occupational and recreational noise exposures, and that his 
hearing was within normal limits during the military.  
Assuming the validity of these accounts, R.W. determined that 
it was more likely than not that the hearing loss subsequent 
to this was due to military noise exposure.  

Another version of the same examination report shows that the 
speech recognition ability was 92 percent in the left ear.  A 
different examiner, Dr. R.Y., offered his opinion that the 
medical record contained an audiogram and word recognition 
done following discharge from the military, and based on that 
record, it was not likely that the veteran's current hearing 
loss was due to military noise exposure.

An audiology note, dated in July 2003, indicates that a 
previous audiology examination resulted in a report of normal 
hearing.  Pure tone testing in July 2003 revealed mild to 
moderate hearing loss, bilaterally.  Responses were extremely 
inconsistent. Speech reception thresholds were not consistent 
with pure tone results, indicating exaggerated thresholds.  
Results were considered to be similar to those obtained in 
1999, and otoscope was clear.

In October 2003, the Board remanded the case to resolve the 
differences between the two versions of the June 2003 
examination report and to assure compliance with VCAA 
requirements.  An up-to-date VCAA notice letter was sent to 
the veteran in February 2004.

In a VA clinical note, dated in February 2004, it was 
reported that, at the time the December 2002 clinical note 
was written, the veteran had audiology and ear, nose and 
throat (ENT) consultations pending.  The veteran had since 
had the consultations, in April 2003.  Both examiners felt 
his hearing was normal.  The June 2003 audiometric 
examination revealed hearing within normal limits through 3 
kilohertz, but it sloped to a mild sensorineural hearing loss 
at 4 kilohertz, bilaterally.  The surgeon expressed the 
opinion that the mild amount of hearing loss might possibly 
be related to noise exposure as a young adult working on a 
flight line refueling planes or serving in the infantry.  In 
an addendum, the surgeon noted that test inconsistencies 
could be due to tinnitus.

In June 2004, it was reported that the examiner who did the 
June 2003, audiology examination was no longer with VA.  A 
physician stated that he was familiar with the case and that 
an addendum was done to state that "it is not likely" that 
the veteran's hearing loss is due to noise exposure in 
service.  It was explained that because there was no evidence 
shown at the time of separation from service, nor within a 
year of separation from service, there is no evidence to 
support service connection.  Therefore, it was the doctor's 
opinion that the hearing loss was not related to the 
veteran's military service.

Based on the above facts, the Board denied the veteran's 
service connection claim in February 2005, finding that the 
evidence preponderated against the claim.

Subsequently, in June 2005, the veteran submitted a VA 
medical record by Dr. M.D.L.  As transcribed by the 
physician, the veteran had experienced hearing loss as a 
result of loud noise exposure during service while working on 
the flight line and in the infantry.  Based on this 
information, Dr. M.D.L. stated that there was a reasonable 
possibility that the veteran's bilateral hearing loss was 
related to loud noise exposure during service.  

2006 Records
In its April 2006 Order, which incorporated the veteran's and 
the Secretary's Joint Motion for Remand, the Court determined 
that the Board, in its February 2005 decision, had failed to 
ensure that VA obtained a medical opinion adequate for rating 
purposes.  Joint Motion for Remand at 1.  The Court further 
determined that the Board had not ensured the RO's compliance 
with its prior remand order.  Joint Motion for Remand at 1.  
The Court observed an unresolved conflict in the evidence, 
namely, that one audiologist, R.W., had determined in June 
2003 that the veteran's hearing loss was as likely as not 
related to his in-service noise exposure, while a second 
examiner, Dr. R.Y. thereafter had edited R.W.'s report to 
indicate that the veteran's bilateral hearing loss was not 
likely due to the military noise exposure.  Joint Motion for 
Remand at 2.  While the Court noted that the Board had 
remanded the case in October 2003 to the AMC in an attempt to 
clarify these inconsistencies, it determined that the RO had 
failed to do so, and thus, the Board had not ensured proper 
compliance with its own October 2003 remand directive.  Joint 
Motion for Remand at 5.  In addition, the Court found that 
the Board had erroneously relied upon the unfavorable medical 
opinion by Dr. R.Y., who apparently had not reviewed the 
veteran's claims file.  Joint Motion for Remand at 4.  
Accordingly, the Court directed the Board to obtain a new 
medical opinion that would address the etiology of the 
veteran's current hearing loss and resolve the conflict 
between the two medical opinions by R.W. and Dr. R.Y.  Joint 
Motion for Remand at 5.       

In a letter dated September 2006, the veteran's sister, R.P., 
indicated that she noticed that the veteran, upon his return 
from service, had difficulty understanding conversations and 
would ask individuals to repeat what they had said to him. 

In an October 2006 report, the veteran's private audiologist, 
S.M., indicated that the veteran complained of having hearing 
loss.  Puretone audiometric testing apparently revealed 
hearing within normal limits with a mild sensory hearing loss 
around 4000 hertz bilaterally consistent with a mild cochlear 
pathology.  S.M. did not include the actual testing graphs or 
decibel level results in this report, and he made no mention 
of having conducted Maryland CNC testing.  S.M. offered his 
opinion that the veteran had essentially normal hearing 
sensitivity bilaterally, with a minimal sensory hearing loss 
at 4000 hertz.  

In the November 2006 report, S.M. characterized the veteran's 
hearing loss as a "mild 'noise notch' at 4000 Hz" 
bilaterally, which was consistent with noise exposure.  S.M. 
had reviewed the claims file and stated that the veteran had 
reported only having noise exposure during service.  Based on 
the veteran's test results and noise exposure history, S.M. 
determined that "it is as likely as not that [the veteran's] 
current hearing loss . . . had its origin in service."     

b. Discussion
As demonstrated by the June 1999 VA audiological examination, 
conducted in accordance with the provisions of 38 C.F.R. § 
4.85(a), the veteran has exhibited bilateral hearing loss 
within the meaning of 38 C.F.R. § 3.385.  That is, he 
displayed an auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz of at least 40 decibels 
(i.e., 40 decibels at 4000 hertz in the right ear; 40 
decibels at 3000 hertz on the left).  Additionally, as 
reflected in the June 1999 and June 2003 VA examination 
reports, the veteran's speech recognition scores using the 
Maryland CNC Test were less than 94 percent, at 92 in the 
right ear (June 1999) and 90 or 92 percent in the left ear 
(June 2003).  38 C.F.R. § 3.385.  Accordingly, he has 
satisfied the first prong of the service connection test.

As for the second prong of the test, the Board determines 
that the evidence of record falls at least in equipoise, in 
which case the veteran prevails.  Specifically, the Board 
notes that most of the veteran's SMRs reflected auditory 
acuity within normal range, which would weigh against his 
claim.  Also preponderating against the claim is the fact 
that his SMRs otherwise did not contain any complaints, 
findings or diagnosis of a hearing loss or ear disorder.  On 
the other hand, as noted above, the veteran's separation 
examination report contains a notation of "hearing loss" in 
the summary of defects, which would tend to indicate that the 
veteran had some hearing loss during service and immediately 
thereafter.  The November 1980 VA examination, which 
reflected speech discrimination at 92 percent on the left 
ear, additionally supports his claim that he incurred a 
hearing loss disability during service.  Moreover, the 
veteran's sister, R.P., in her September 2006 correspondence 
indicated that she recalled the veteran having difficulty 
hearing after his discharge from service.  This collection of 
favorable and unfavorable evidence, in the Board's view, is 
roughly balanced and equally persuasive.  With application of 
the benefit-of-the-doubt doctrine, the Board finds that the 
veteran has satisfied the second "incurrence" prong of the 
service connection test.

Turning to the final, nexus prong of the test, the Board 
first notes that it will not consider either opinion offered 
by R.W. or Dr. R.Y. as to the etiology of the veteran's 
bilateral hearing loss in light of the Court's April 2006 
Order.  Instead, the Board will look to the other evidence of 
record.  S.M.'s November 2006 medical opinion, wherein he 
expressly determined that the veteran's current bilateral 
hearing loss was as likely as not related to his military 
noise exposure, weighs heavily in favor of the claim.  Dr. 
M.D.L.'s June 2005 assessment that a reasonable possibility 
existed that the veteran's reported bilateral hearing loss 
was caused by in-service loud noise exposure is somewhat 
speculative but it does lend some weight to the contended 
causal relationship.  The other evidence considered by the 
Board reflecting contradictory findings are not based upon a 
review of the record and, therefore, is of minimal probative 
value.  As such, the Board determines the evidence supports 
the claim that the veteran's hearing loss began during 
service or as the result of in-service acoustic trauma.  
Having satisfied all three elements of the service connection 
test, the Board grants the veteran's claim.       

    

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

As noted in the Introduction, by a March 2006 rating 
decision, the RO denied service connection for tinnitus, 
service connection for major depressive disorder, to include 
as secondary to service connected disabilities, and an 
increased rating for service connected cervical spine 
disability, currently evaluated at 40 percent.  The veteran 
thereafter, in December 2006, submitted his letter and 
accompanying brief to the Board, which challenged the RO's 
denial of these issues and included arguments in support of 
these claims.  The Board construes the veteran's December 
2006 letter and brief as a timely Notice of Disagreement with 
the RO's March 2006 determination, as these documents clearly 
expressed his disagreement, in writing, with the RO's denial 
of these benefits.  See 38 C.F.R. § 20.201 (defining what 
constitutes an NOD).    

The Board also notes that pursuant to 38 C.F.R § 20.300, a 
"Notice of Disagreement and Substantive Appeal must be filed 
with the Department of Veterans Affairs office from which the 
claimant received notice of the determination being appealed 
[in this case, the RO] unless notice has been received that 
the applicable Department of Veterans Affairs records have 
been transferred to another Department of Veterans Affairs 
office.  38 C.F.R. § 20.300.  In the latter case, "the 
Notice of Disagreement or Substantive Appeal must be filed 
with the Department of Veterans Affairs office which has 
assumed jurisdiction over the applicable records."  38 
C.F.R. § 20.300.  The veteran submitted his December 2006 
correspondence to the Board instead of the RO.  However, 
there appears to have been some confusion with respect to the 
proper place to file the NOD.  With consideration of 
equitable tolling, the Board finds that the veteran has filed 
a timely NODwith respect to these latter claims.  See Hart v. 
Nicholson, No. 04-1970 (U. S. Vet. App. Dec. 13, 2006).     

The RO has not issued a Statement of the Case with respect to 
these remaining issues, and therefore, a remand for this 
action is necessary.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this case is REMANDED for the following action:

1. The RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The RO should thereafter issue a Statement of 
the 
Case to the veteran and his attorney addressing the 
issues of:  (1) entitlement to service connection 
for 
tinnitus; (2) entitlement to service connection for 
major 
depressive disorder, to include as secondary to 
service 
connected disabilities; and (3) entitlement to an 
increased 
rating for service connected cervical spine 
disability, 
currently evaluated at 40 percent.  

The Statement of the Case should include all 
relevant law 
and regulations pertaining to the claims to include 
consideration of the recent amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, for the 
purpose 
of  implementing the holding in Allen v. Brown, 7 
Vet. App. 439 (1995) for secondary service 
connection 
on the basis of the aggravation of a nonservice-
connected 
disorder by service-connected disability.  See 71 
Fed. Reg. 
52744 (2006).  The amendment essentially codifies 
Allen by 
adding language that requires that a baseline level 
of 
severity of the nonservice-connected disease or 
injury 
must be established by medical evidence created 
before 
the onset of aggravation. 

The veteran also must be advised of the time limit 
in which 
he may file a substantive appeal.  38 C.F.R. § 
20.302(b).

The case should then be returned to the Board for 
further 
appellate consideration, only if an appeal is 
properly perfected.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).









 Department of Veterans Affairs


